MEMORANDUM OPINION
                                        No. 04-08-00292-CV

                               Frank HERRERA and Helen Herrera,
                                         Appellants

                                                 v.

                      SOUTH SIDE CREDIT UNION and Roy Baker Motors,
                                      Appellees


                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-11827
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 23, 2008

DISMISSED

           Appellant’s brief was originally due to be filed by August 1, 2008. No brief has been

filed. On November 20, 2008, we ordered that appellant show cause in writing within fifteen

days why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a). We received no response. The appeal is, therefore, dismissed for want of prosecution.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

                                                  PER CURIAM